DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks page 7, filed 02/08/2022, with respect to claims 1-12 rejected under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 1-12 have been withdrawn. 
Allowable Subject Matter
Claims 1-12 allowed.
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show "An ice maker for mounting into a household cooling appliance, comprising: a storage container… a coupling extension arranged on said rear wall and extending towards a rear viewed in a depth direction of the ice maker; a driving unit having a drive housing and a closing aid… said drive housing having a drive housing front wall at which an insertion opening of said closing aid is arranged so that, upon an insertion of said coupling extension into said insertion opening, said coupling extension couples with said closing aid and said coupling extension is pulled by said closing aid into a locking position towards the rear viewed in the depth direction of the ice maker” as recited in the ice maker for mounting into a household cooling appliance as recited in claim 1, the household cooling appliance recited in claim 11, and method for locking of an ice maker recited in claim 12.
The closest prior art of record (Jeong et al. US PG Pub. 2016/0201968) discloses an ice maker for mounting into a household cooling appliance with many of the limitations claimed, but not including the combination of technical features recited above. Although it is well known to provide an ice bucket with an ice locking lever (Jeong et al. US PG Pub. 2015/0135760), there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate the combination of structural limitations as claimed. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in claims 1, 11 and 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763